DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-33 are presented for examination.
Claims 1-14 have been cancelled as per preliminary amendments.
Claims 15-33 are rejected.

Examiner’s Note
Here, regarding contingent or conditional clauses, the examiner applies the guidance of MPEP 2111.04, II. and the PTAB Decision in Ex parte RANDAL C. SCHULHAUSER et al. (Precedential), Appeal 2013-007847, decided 28 April 2016, where the Board decided:

                       "A proper interpretation of claim language, under the broadest reasonable interpretation of a claim during prosecution, must construe the claim language in a way that at least encompasses the broadest interpretation of the claim language for purposes of infringement. . . . [In a method claim, if] the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. . . . [However, the] broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur. This interpretation of the system claim differs from the method claim because the structure [] is present in the system regardless of whether the condition is met and the function is actually performed. Unlike [the method claim], which is written in a manner that does not require all of the steps to be performed should the condition precedent not be met, [the system claim] is limited to the structure capable of performing all the recited functions."

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claims 15-16, 28-33 are directed toward a “A map maintenance system…, A map maintenance method…” Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claim 15-16, 28-33 recite the abstract idea, e.g., taking an example of claim 16 here, “…a map server apparatus; and an in-vehicle apparatus mounted on a cooperating vehicle, wherein the map server apparatus includes processing circuitry configured to acquire point cloud data from the in-vehicle apparatus, generate map data on the basis of the point cloud data, receive a distribution request transmitted from an in-vehicle terminal mounted on a map-using car, if the distribution request is received, distribute map data requested by the distribution request to the in-vehicle terminal of the map-using car, if the distribution request is received, judge whether a manager of the map-using car is a manager of the cooperating vehicle, and perform charging processing on the distributed map data on the basis of a result of the judgment as to whether the manager of the map-using car is the manager of the cooperating vehicle, the in-vehicle apparatus of the cooperating vehicle includes processing circuitry of the cooperating vehicle configured to acquire measured data obtained by the cooperating vehicle, generate the point cloud data on the basis of the measured data, and transmit the point cloud data to the map server apparatus, and the cooperating vehicle is a transporting vehicle which includes sensors for road measurement…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to locations of incidents that they have stored in their memory. They can also generate these incidents in their minds in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their minds based on locations of incidents, and based on current information of the vehicle (i.e. a passenger observes the road conditions, incidents or traffic conditions on the road, and drive accordingly based on the previous experience on the road). 
Applicant’s independent claims 15-16, 28-33 also recite the abstract idea “…if the distribution request is received, judge whether a manager of the map-using car is a manager of the cooperating vehicle, and perform charging processing on the distributed map data on the basis of a result of the judgment as to whether the manager of the map-using car is the manager of the cooperating vehicle…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to locations of incidents that they have stored in their memory.
Applicant’s independent claims 15-16, 28-33 also recite the abstract idea “…acquire point cloud data…, generate map data…, …determine a price…, perform payment processing on a price for the point cloud data…, transmit the point cloud data…, judge whether…, and receiving the point cloud data…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to locations of incidents that they have stored in their memory. They can also generate these incidents in their minds in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their minds based on locations of incidents, and based on current information of the vehicle (i.e. a passenger observes the road conditions, incidents or traffic conditions on the road, and drive accordingly based on the previous experience on the road).

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claims 15-16, 28-33 recite an additional limitation including “…a map server apparatus…, in-vehicle apparatus…,  processing circuitry…, and an in-vehicle terminal…” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	claims 15-16, 28-33 recite further additional limitations including: “…a map server apparatus…, in-vehicle apparatus…,  processing circuitry…, and an in-vehicle terminal…”. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claims 15-16, 28-33 do not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claims 15-16, 28-33 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claims 15-16, 28-33 are reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

          Dependent claims 
Step 1: claims 17-27 are dependent of claims 16 which are “A map maintenance system…” claims (Therefore, it can be seen that it falls within one of the four statutory categories of invention)(Step 1: yes)).
          Step 2A Prong One: claims 17-27 recite the limitation of  “determine a charge amount…, determine a distribution method for the map data…, and determine at least either one of a quantity of information…” steps; in (claims 17-27). These claims recite an abstract idea which is directed to mental process. 
         Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “determine a charge amount…, determine a distribution method for the map data…, and determine at least either one of a quantity of information…” steps are recited at a high-level of generality (i.e., as a generic outputting/data gathering means/display means) and amount to mere solution activities to apply the recited abstract idea(s) and/or solution activities in the field of navigation.
          Step 2B: The claims 17-27 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
         As such, 15-33 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

          18. The map maintenance system according to claim 17, wherein the processing circuitry of the map server apparatus is further configured to determine the charge amount on the basis of at least any one of the number of measuring points included in the point cloud data, the (a?) data quantity of the map data generated on the basis of the point cloud data, the (a?)  running distance of the cooperating vehicle, and the (a?)  measurement time period of the cooperating vehicle if the manager of the map-using car is the manager of the cooperating vehicle.

          24. The map maintenance system according to claim 23, wherein the processing circuitry of the map server apparatus is further configured to determine the distribution method for the map data on the basis of at least any one of the number of measuring points included in the point cloud data, the (a?) data quantity of the map data generated on the basis of the point cloud data, the (a?)  running distance of the cooperating vehicle, and the (a?) measurement time period of the cooperating vehicle if the manager of the map-using car is the manager of the cooperating vehicle.

         27. The map maintenance system according to claim 26, wherein the processing circuitry of the map server apparatus is further configured to determine the distribution method for the map data on the basis of at least any one of the number of measuring points included in the point cloud data, the (a?) data quantity of the map data generated on the basis of the point cloud data, the (a?) running distance of the cooperating vehicle, and the (a?)  measurement time period of the cooperating vehicle if the manager of the map-using car is the manager of the cooperating vehicle.

         Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-33 are rejected under 35 U.S.C. 103 as being unpatentable over TSUDA (US Pub. No.: 2017/0225567  A1: hereinafter “TSUDA”) in view of LIU et al. (US Pub. No.: 2021/0215491A1: hereinafter “LIU”).

          Consider claim 15:
                    TSUDA teaches a map maintenance system (See TSUDA, e.g., “…The assistance system 1000 monitors all vehicles traveling on a road to be managed. The assistance system 1000 includes an autonomous driving assistance and monitoring device 100…The autonomous driving assistance and monitoring device 100 and other devices are connected to a network 800, and can communicate with one another via the network 800…” of ¶ [0043], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device), comprising: a map server apparatus (Fig. 11 element  device mounted on the roof of the surveying vehicle); and an in-vehicle apparatus mounted on a cooperating vehicle (Fig. 11 element the surveying vehicle), wherein the map server apparatus includes processing circuitry configured to acquire point cloud data from the in-vehicle apparatus (See TSUDA, e.g., “…three-dimensional map information is gathered by survey by MMS surveying vehicles. The surveying vehicles include GPS receivers, cameras, laser scanners, and the like, and use these devices to gather three-dimensional map information. In the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data. The generated road alignment distribution data are managed as a database by the control unit 221…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), generate map data on the basis of the point cloud data (See TSUDA, e.g., “…The road management device 200 includes a 3D map information management device 210, a 3D road alignment generation and distribution device 220, and monitoring cameras 230. The road management device 200 monitors and controls the 3D map information management device 210, the 3D road alignment generation and distribution device 220, and the monitoring cameras 230…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), the in-vehicle apparatus includes processing circuitry configured to acquire measured data obtained by the cooperating vehicle (See TSUDA, e.g., “…the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), generate the point cloud data on the basis of the measured data (See TSUDA, e.g., “…the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc..
                    TSUDA further teaches and transmit the point cloud data to the map server apparatus (See TSUDA, e.g., “…The road management device 200 includes a 3D map information management device 210, a 3D road alignment generation and distribution device 220, and monitoring cameras 230. The road management device 200 monitors and controls the 3D map information management device 210, the 3D road alignment generation and distribution device 220, and the monitoring cameras 230… where a request for transmitting the 3D map data specifying a device is issued by the monitoring device 100, the control unit 211 transmits the 3D map data to the specified device via the communication unit 212…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), and the cooperating vehicle is a transporting vehicle which includes sensors for road measurement (See TSUDA, e.g., the vehicles equipped with GPS receivers, cameras, laser scanners, and the like of Fig. 1 elements 100-1000, Figs. 11-14). However, TSUDA does not explicitly teach and determine a price for the point cloud data on the basis of at least any one of the number of measuring points included in the point cloud data, a data quantity of the map data, a running distance of the cooperating vehicle, and a measurement time period of the cooperating vehicle, and perform payment processing on a price for the point cloud data.
                     In an analogous field of endeavor, LIU teaches and determine a price for the point cloud data on the basis of at least any one of the number of measuring points included in the point cloud data, a data quantity of the map data, a running distance of the cooperating vehicle, and a measurement time period of the cooperating vehicle, and perform payment processing on a price for the point cloud data (See LIU, e.g., “…Vehicle sharing cost may be determined for a vehicle use, driver, route, road conditions, parking behavior, weather, etc. based on data from vehicle sensors and external sensors to detect ambient and operating conditions. Sensor data may be communicated to cloud-based networks for processing, analysis, and cost determination using models associating sensor data with component wear, driver's characteristics, historical behavior, and related maintenance and repair cost…” of Abstract, ¶ [0038]-¶ [0040], ¶ [0056]-¶ [0065], and Fig. 5 steps 500-570, Fig. 8 elements 800-860). 
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., The assistance system 1000 monitors all vehicles traveling on a road to be managed…an assistance system 1000. The assistance system 1000 monitors all vehicles traveling on a road to be managed. The assistance system 1000 includes an autonomous driving assistance and monitoring device 100, which is a device to monitor autonomous vehicles, an autonomous driving road management device 200, which is a road management device, an autonomous driving determination and control device 300, which is an autonomous driving information gathering device, and an assistance information providing device 400 to provide assistance information.) of the TSUDA for and determine a price for the point cloud data on the basis of at least any one of the number of measuring points included in the point cloud data, a data quantity of the map data, a running distance of the cooperating vehicle, and a measurement time period of the cooperating vehicle, and perform payment processing on a price for the point cloud data, as taught by LIU, according to known methods/systems to yield more safe, seamless, and robust autonomous operations.

          Consider claim 16:
                    TSUDA teaches a map maintenance system (See TSUDA, e.g., “…The assistance system 1000 monitors all vehicles traveling on a road to be managed. The assistance system 1000 includes an autonomous driving assistance and monitoring device 100…The autonomous driving assistance and monitoring device 100 and other devices are connected to a network 800, and can communicate with one another via the network 800…” of ¶ [0043], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device), comprising: a map server apparatus (Fig. 11 element  device mounted on the roof of the surveying vehicle); and an in-vehicle apparatus mounted on a cooperating vehicle (Fig. 11 element the surveying vehicle), wherein the map server apparatus includes processing circuitry configured to acquire point cloud data from the in-vehicle apparatus (See TSUDA, e.g., “…three-dimensional map information is gathered by survey by MMS surveying vehicles. The surveying vehicles include GPS receivers, cameras, laser scanners, and the like, and use these devices to gather three-dimensional map information. In the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data. The generated road alignment distribution data are managed as a database by the control unit 221…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), generate map data on the basis of the point cloud data (See TSUDA, e.g., “…The road management device 200 includes a 3D map information management device 210, a 3D road alignment generation and distribution device 220, and monitoring cameras 230. The road management device 200 monitors and controls the 3D map information management device 210, the 3D road alignment generation and distribution device 220, and the monitoring cameras 230…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), receive a distribution request transmitted from an in-vehicle terminal mounted on a map-using car (See TSUDA, e.g., “…the control unit 211 of the map management device 210 transmits the 3D map data to the distribution device 220 so that the distribution device 220 can generate 3D road alignment data. In 5204, the control unit 221 of the distribution device 220 transmits the 3D road alignment data to the providing device 400 via the communication unit 222. The 3D road alignment data are distributed to the vehicles 3000 via the providing device 400…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), if the distribution request is received, distribute map data requested by the distribution request to the in-vehicle terminal of the map-using car (See TSUDA, e.g., “…the control unit 211 of the map management device 210 transmits the 3D map data to the distribution device 220 so that the distribution device 220 can generate 3D road alignment data. In 5204, the control unit 221 of the distribution device 220 transmits the 3D road alignment data to the providing device 400 via the communication unit 222. The 3D road alignment data are distributed to the vehicles 3000 via the providing device 400…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), if the distribution request is received, judge whether a manager of the map-using car is a manager of the cooperating vehicle (See TSUDA, e.g., “…the control unit 211 of the map management device 210 transmits the 3D map data to the distribution device 220 so that the distribution device 220 can generate 3D road alignment data. In 5204, the control unit 221 of the distribution device 220 transmits the 3D road alignment data to the providing device 400 via the communication unit 222. The 3D road alignment data are distributed to the vehicles 3000 via the providing device 400…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), and perform processing on the distributed map data on the basis of a result of the judgment as to whether the manager of the map-using car is the manager of the cooperating vehicle (See TSUDA, e.g., “…three-dimensional map information is gathered by survey by MMS surveying vehicles. The surveying vehicles include GPS receivers, cameras, laser scanners, and the like, and use these devices to gather three-dimensional map information. In the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data. The generated road alignment distribution data are managed as a database by the control unit 221…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), the in-vehicle apparatus of the cooperating vehicle includes processing circuitry of the cooperating vehicle configured to acquire measured data obtained by the cooperating vehicle (See TSUDA, e.g., “…the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), generate the point cloud data on the basis of the measured data (See TSUDA, e.g., “…the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.).
                    TSUDA further teaches and transmit the point cloud data to the map server apparatus (See TSUDA, e.g., “…The road management device 200 includes a 3D map information management device 210, a 3D road alignment generation and distribution device 220, and monitoring cameras 230. The road management device 200 monitors and controls the 3D map information management device 210, the 3D road alignment generation and distribution device 220, and the monitoring cameras 230… where a request for transmitting the 3D map data specifying a device is issued by the monitoring device 100, the control unit 211 transmits the 3D map data to the specified device via the communication unit 212…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), and the cooperating vehicle is a transporting vehicle which includes sensors for road measurement (See TSUDA, e.g., the vehicles equipped with GPS receivers, cameras, laser scanners, and the like of Fig. 1 elements 100-1000, Figs. 11-14). However, TSUDA does not explicitly teach charging.
                     In an analogous field of endeavor, LIU teaches charging (See LIU, e.g., “…Vehicle sharing cost may be determined for a vehicle use, driver, route, road conditions, parking behavior, weather, etc. based on data from vehicle sensors and external sensors to detect ambient and operating conditions. Sensor data may be communicated to cloud-based networks for processing, analysis, and cost determination using models associating sensor data with component wear, driver's characteristics, historical behavior, and related maintenance and repair cost…” of Abstract, ¶ [0038]-¶ [0040], ¶ [0056]-¶ [0065], and Fig. 5 steps 500-570, Fig. 8 elements 800-860). 
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., The assistance system 1000 monitors all vehicles traveling on a road to be managed…an assistance system 1000. The assistance system 1000 monitors all vehicles traveling on a road to be managed. The assistance system 1000 includes an autonomous driving assistance and monitoring device 100, which is a device to monitor autonomous vehicles, an autonomous driving road management device 200, which is a road management device, an autonomous driving determination and control device 300, which is an autonomous driving information gathering device, and an assistance information providing device 400 to provide assistance information.) of the TSUDA for charging	, as taught by LIU, according to known methods/systems to yield more safe, seamless, and robust autonomous operations.

          Consider claim 17:
                    The combination of TSUDA, LIU teaches everything claimed as implemented above in the rejection of claim 16. In addition, TSUDA teaches  “…the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], therefore, teaching judging the results. LIU teaches charging (See LIU, e.g., “…Vehicle sharing cost may be determined for a vehicle use, driver, route, road conditions, parking behavior, weather, etc. based on data from vehicle sensors and external sensors to detect ambient and operating conditions. Sensor data may be communicated to cloud-based networks for processing, analysis, and cost determination using models associating sensor data with component wear, driver's characteristics, historical behavior, and related maintenance and repair cost…” of Abstract, ¶ [0038]-¶ [0040], ¶ [0056]-¶ [0065], and Fig. 5 steps 500-570, Fig. 8 elements 800-860). 
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle of the TSUDA for charging	, as taught by LIU, according to known methods/systems to yield more profitable autonomous ride.

          Consider claim 18:
                    The combination of TSUDA, LIU teaches everything claimed as implemented above in the rejection of claim 17. LIU teaches wherein the processing circuitry of the map server apparatus is further configured to determine the charge amount on the basis of at least any one of the number of measuring points included in the point cloud data, the data quantity of the map data generated on the basis of the point cloud data, the running distance of the cooperating vehicle, and the measurement time period of the cooperating vehicle if the manager of the map-using car is the manager of the cooperating vehicle (See LIU, e.g., “…Vehicle sharing cost may be determined for a vehicle use, driver, route, road conditions, parking behavior, weather, etc. based on data from vehicle sensors and external sensors to detect ambient and operating conditions. Sensor data may be communicated to cloud-based networks for processing, analysis, and cost determination using models associating sensor data with component wear, driver's characteristics, historical behavior, and related maintenance and repair cost…” of Abstract, ¶ [0038]-¶ [0040], ¶ [0056]-¶ [0065], and Fig. 5 steps 500-570, Fig. 8 elements 800-860). 
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle of the TSUDA for charging	, as taught by LIU, according to known methods/systems to yield more profitable autonomous ride.

          Consider claim 19:
                    The combination of TSUDA, LIU teaches everything claimed as implemented above in the rejection of claim 16. In addition, TSUDA teaches wherein the processing circuitry of the map server apparatus is further configured to determine a distribution method for the map data on the basis of the result of the judgment (See TSUDA, e.g., “…the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.).

          Consider claim 20:
                    The combination of TSUDA, LIU teaches everything claimed as implemented above in the rejection of claim 16. In addition, TSUDA teaches wherein the processing circuitry of the map server apparatus is further configured to determine at least either one of a quantity of information to be included in the map data and an order of precedence in distribution, on the basis of the result of the judgment (See TSUDA, e.g., “…three-dimensional map information is gathered by survey by MMS surveying vehicles. The surveying vehicles include GPS receivers, cameras, laser scanners, and the like, and use these devices to gather three-dimensional map information. In the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data. The generated road alignment distribution data are managed as a database by the control unit 221…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.).

          Consider claim 21:
                    The combination of TSUDA, LIU teaches everything claimed as implemented above in the rejection of claim 20. In addition, TSUDA teaches wherein the processing circuitry of the map server apparatus is further configured to determine the distribution method for the map data on the basis of at least any one of the number of measuring points included in the point cloud data, the data quantity of the map data generated on the basis of the point cloud data, the running distance of the cooperating vehicle, and the measurement time period of the cooperating vehicle if the manager of the map-using car is the manager of the cooperating vehicle (See TSUDA, e.g., “…three-dimensional map information is gathered by survey by MMS surveying vehicles. The surveying vehicles include GPS receivers, cameras, laser scanners, and the like, and use these devices to gather three-dimensional map information. In the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data. The generated road alignment distribution data are managed as a database by the control unit 221…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.).

          Consider claim 22:
                    The combination of TSUDA, LIU teaches everything claimed as implemented above in the rejection of claim 17. In addition, TSUDA teaches wherein the processing circuitry of the map server apparatus is further configured to determine a distribution method for the map data on the basis of the result of the judgment (See TSUDA, e.g., “…three-dimensional map information is gathered by survey by MMS surveying vehicles. The surveying vehicles include GPS receivers, cameras, laser scanners, and the like, and use these devices to gather three-dimensional map information. In the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data. The generated road alignment distribution data are managed as a database by the control unit 221…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.).

          Consider claim 23:
                    The combination of TSUDA, LIU teaches everything claimed as implemented above in the rejection of claim 22. In addition, TSUDA teaches wherein the processing circuitry of the map server apparatus is further configured to determine at least either one of a quantity of information to be included in the map data and an order of precedence in distribution, on the basis of the result of the judgment (See TSUDA, e.g., “…three-dimensional map information is gathered by survey by MMS surveying vehicles. The surveying vehicles include GPS receivers, cameras, laser scanners, and the like, and use these devices to gather three-dimensional map information. In the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data. The generated road alignment distribution data are managed as a database by the control unit 221…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.).

          Consider claim 24:
                    The combination of TSUDA, LIU teaches everything claimed as implemented above in the rejection of claim 23. In addition, TSUDA teaches wherein the processing circuitry of the map server apparatus is further configured to determine the distribution method for the map data on the basis of at least any one of the number of measuring points included in the point cloud data, the data quantity of the map data generated on the basis of the point cloud data, the running distance of the cooperating vehicle, and the measurement time period of the cooperating vehicle if the manager of the map-using car is the manager of the cooperating vehicle (See TSUDA, e.g., “…three-dimensional map information is gathered by survey by MMS surveying vehicles. The surveying vehicles include GPS receivers, cameras, laser scanners, and the like, and use these devices to gather three-dimensional map information. In the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data. The generated road alignment distribution data are managed as a database by the control unit 221…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.).

          Consider claim 25:
                    The combination of TSUDA, LIU teaches everything claimed as implemented above in the rejection of claim 18. In addition, TSUDA teaches wherein the processing circuitry of the map server apparatus is further configured to determine a distribution method for the map data on the basis of the result of the judgment (See TSUDA, e.g., “…three-dimensional map information is gathered by survey by MMS surveying vehicles. The surveying vehicles include GPS receivers, cameras, laser scanners, and the like, and use these devices to gather three-dimensional map information. In the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data. The generated road alignment distribution data are managed as a database by the control unit 221…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.).

          Consider claim 26:
                    The combination of TSUDA, LIU teaches everything claimed as implemented above in the rejection of claim 25. In addition, TSUDA teaches wherein the processing circuitry of the map server apparatus is further configured to determine at least either one of a quantity of information to be included in the map data and an order of precedence in distribution, on the basis of the result of the judgment (See TSUDA, e.g., “…three-dimensional map information is gathered by survey by MMS surveying vehicles. The surveying vehicles include GPS receivers, cameras, laser scanners, and the like, and use these devices to gather three-dimensional map information. In the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data. The generated road alignment distribution data are managed as a database by the control unit 221…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.).

          Consider claim 27:
                    The combination of TSUDA, LIU teaches everything claimed as implemented above in the rejection of claim 26. In addition, TSUDA teaches wherein the processing circuitry of the map server apparatus is further configured to determine the distribution method for the map data on the basis of at least any one of the number of measuring points included in the point cloud data, the data quantity of the map data generated on the basis of the point cloud data, the running distance of the cooperating vehicle, and the measurement time period of the cooperating vehicle if the manager of the map-using car is the manager of the cooperating vehicle (See TSUDA, e.g., “…three-dimensional map information is gathered by survey by MMS surveying vehicles. The surveying vehicles include GPS receivers, cameras, laser scanners, and the like, and use these devices to gather three-dimensional map information. In the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data. The generated road alignment distribution data are managed as a database by the control unit 221…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.).

          Consider claims 28-29:
                     The claims 28-29 are analyzed, thus rejected with respect to the same reasoning as implemented in the rejections of claims 15-16.

         Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-33  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TSUDA.

          Consider claim 30:
                    TSUDA teaches a map maintenance system (See TSUDA, e.g., “…The assistance system 1000 monitors all vehicles traveling on a road to be managed. The assistance system 1000 includes an autonomous driving assistance and monitoring device 100…The autonomous driving assistance and monitoring device 100 and other devices are connected to a network 800, and can communicate with one another via the network 800…” of ¶ [0043], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device), comprising: a map server apparatus Fig. 11 element  device mounted on the roof of the surveying vehicle); and an in-vehicle apparatus mounted on a cooperating vehicle (Fig. 11 element the surveying vehicle), wherein the map server apparatus includes processing circuitry configured to acquire measured data from the in-vehicle apparatus (See TSUDA, e.g., “…three-dimensional map information is gathered by survey by MMS surveying vehicles. The surveying vehicles include GPS receivers, cameras, laser scanners, and the like, and use these devices to gather three-dimensional map information. In the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data. The generated road alignment distribution data are managed as a database by the control unit 221…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), and generate map data on the basis of the measured data (See TSUDA, e.g., “…The road management device 200 includes a 3D map information management device 210, a 3D road alignment generation and distribution device 220, and monitoring cameras 230. The road management device 200 monitors and controls the 3D map information management device 210, the 3D road alignment generation and distribution device 220, and the monitoring cameras 230…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), the in-vehicle apparatus includes processing circuitry configured to acquire measured data obtained by the cooperating vehicle (See TSUDA, e.g., “…three-dimensional map information is gathered by survey by MMS surveying vehicles. The surveying vehicles include GPS receivers, cameras, laser scanners, and the like, and use these devices to gather three-dimensional map information. In the distribution device 220, the control unit 221 reads laser point group data of the three-dimensional map information, which are survey data, and generates the road alignment distribution data. The generated road alignment distribution data are managed as a database by the control unit 221…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), and transmit the measured data to the map server apparatus (See TSUDA, e.g., “…The road management device 200 includes a 3D map information management device 210, a 3D road alignment generation and distribution device 220, and monitoring cameras 230. The road management device 200 monitors and controls the 3D map information management device 210, the 3D road alignment generation and distribution device 220, and the monitoring cameras 230… where a request for transmitting the 3D map data specifying a device is issued by the monitoring device 100, the control unit 211 transmits the 3D map data to the specified device via the communication unit 212…” of ¶ [0043]-¶ [0048], ¶ [0070]-¶ [0078], and Fig. 1 elements 100-1000, Fig. 11 elements C2 server, server, and 3D map information management device etc.), and the cooperating vehicle is a transporting vehicle which includes sensors for road measurement (See TSUDA, e.g., the vehicles equipped with GPS receivers, cameras, laser scanners, and the like of Fig. 1 elements 100-1000, Figs. 11-14).

          Consider claims 31-33:
                     The claims 31-33 are analyzed, thus rejected with respect to the same reasoning as implemented in the rejections of claims 15-16, 28-29, and 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Funakawa (US Pub. No.: 2017/0220039A1) teaches “An information presenting apparatus is used in an autonomous vehicle capable of switching between autonomous driving control and manual driving control. The information presenting apparatus determines a response action for checking that the driver is ready to take over when the autonomous driving control is switched to the manual driving control, performs control for requesting the driver to perform the response action determined, and detects the response action performed by the driver.”

          Irey (US Pat. No.: 2021/0334865A1) teaches “A driving data analysis and vehicle maintenance server may be configured to receive vehicle driving data corresponding to vehicle operation data of a vehicle, analyze the received vehicle driving data, determine a driving behavior associated with the vehicle, determine recommended vehicle maintenance and calculate a vehicle resale price for the vehicle. The recommended vehicle maintenance may be determined based on vehicle driving data received from the plurality of sensors over a lifetime of the vehicle.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667